DETAILED ACTION
This is in response to the Request for Continued Examination filed 5/3/2022 wherein claims 2-5 and 14-15 are canceled, claims 19-20 are withdrawn, and claims 1, 6-13, 16-18, and 21-26 are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
This application is in condition for allowance except for the presence of claims 19-20 directed to the invention of Group II non-elected without traverse (see the pre-interview communication mailed 7/9/2020). Accordingly, claims 19-20 have been cancelled.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Trent Hoffman on 5/17/2022.
The application has been amended as follows: 

Claim 1 has been amended to - - 
1. (Currently Amended) A thrust reverser arrangement comprising: 
an inner fixed structure (IFS); 
a track beam; 
a translating sleeve including a primary slider coupled to an inner panel of the translating sleeve, the primary slider being slidably mounted in a slot in the track beam; 
a bypass duct defined between the IFS and the translating sleeve; and 
an acoustic treated fairing coupled to the inner panel of the translating sleeve, wherein the acoustic treated fairing is disposed along a longitudinal edge portion of the inner panel, and wherein the acoustic treated fairing extends both radially inward from the inner panel and circumferentially toward the track beam and in the direction of a longitudinal edge of the translating sleeve in overlying relation to the inner panel so as to form a gap between the inner panel and the acoustic treated fairing, and also over the primary slider to enclose, at least partially, the primary slider, wherein the primary slider is disposed at least partially within the gap; 
wherein the acoustic treated fairing is configured to attenuate noise generated during operation of a gas turbine engine; and 
the acoustic treated fairing is configured to move together with the translating sleeve with respect to the track beam.

Claim 13 has been amended to - -
13. (Currently Amended) A nacelle for a gas turbine engine, comprising: 
an inlet; 
a fan cowl; and 4884-4134-73583FILED VIA EFSWEBSerial No.: 16/126,716Docket No.: 63847.22200 / 103201US01 
a thrust reverser, comprising: 
an inner fixed structure (IFS); 
a track beam; 
a translating sleeve including a primary slider coupled to an inner panel of the translating sleeve, the primary slider being slidably mounted in a slot in the track beam; 
a bypass duct defined between the IFS and the translating sleeve; and 
an acoustic treated fairing coupled to the inner panel of the translating sleeve, wherein the acoustic treated fairing is disposed along a longitudinal edge portion of the inner panel, and wherein the acoustic treated fairing extends both radially inward from the inner panel and circumferentially toward the track beam and in the direction of a longitudinal edge of the translating sleeve in overlying relation to the inner panel so as to form a gap between the inner panel and the acoustic treated fairing, and also over the primary slider to enclose, at least partially, the primary slider, wherein the primary slider is disposed at least partially within the gap; 
wherein the acoustic treated fairing is configured to attenuate noise generated during operation of the gas turbine engine; and 
the acoustic treated fairing is configured to move together with the translating sleeve with respect to the track beam.

Claims 19-20 and 25 are canceled.


Allowable Subject Matter
Claims 1, 6-13, 16-18, 21-24, and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor makes obvious the combination set forth in the claims, and especially does not show, in combination with the other claimed limitations, “an acoustic treated fairing coupled to the inner panel of the translating sleeve, wherein the acoustic treated fairing is disposed along a longitudinal edge portion of the inner panel, and wherein the acoustic treated fairing extends both radially inward from the inner panel and circumferentially toward the track beam and in the direction of a longitudinal edge of the translating sleeve in overlying relation to the inner panel so as to form a gap between the inner panel and the acoustic treated fairing, and also over the primary slider to enclose, at least partially, the primary slider, wherein the primary slider is disposed at least partially within the gap” (Claim 1, lines 7-12 and Claim 13, lines 10-15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741